Citation Nr: 0734878	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from October 1963 to May 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied service 
connection for a mental condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his substantive appeal dated November 2004, the veteran 
requested a hearing before a member of the Board at a local 
VA office.  The RO scheduled the veteran for a hearing in 
July 2006 but the veteran failed to attend.  Prior to the 
date of the July 2006 hearing, the veteran submitted a 
written motion to reschedule in July 2006 that was 
subsequently granted.  However, the record does not indicate 
that the veteran has been rescheduled for a hearing.  Hence, 
the Board finds that this matter should be remanded so that 
the hearing may be rescheduled.  38 C.F.R. §§ 19.76, 20.703, 
20.704(b) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
Hearing and provide adequate notice in 
accordance with 38 C.F.R. § 19.76.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006). 



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

